Citation Nr: 1455738	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-11 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to service connection for stenosis of the lumbar spine, to include as secondary to service-connected residuals of spinal meningitis.

4.  Entitlement to service connection for a bilateral leg disability, claimed as secondary to service-connected residuals of spinal meningitis.

5.  Entitlement to service connection for a bilateral foot disability, claimed as secondary to service-connected residuals of spinal meningitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to September 1955 and October 1961 to December 1967.

These matters come before the Board of Veterans Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In September 2014, the Veteran testified during a Board videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  Based on the Veteran's statements at the hearing, the issues of service connection for bilateral leg and feet conditions were clarified to be secondary to the Veteran's service-connected residuals of spinal meningitis as noted above.  

This appeal includes documents contained in the Virtual VA paperless claims processing system and any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for stenosis of the lumbar spine, a bilateral leg disability, and a bilateral foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Hypertension was not shown in service, was not manifest to a compensable degree within one year after service, and there is no competent evidence of a nexus between the Veteran's hypertension and his active service. 

2.  The evidence reasonably shows that the Veteran's allergic rhinitis began during active service and has continued since that time. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309 (2014).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for allergic rhinitis are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

Given the favorable disposition of the Veteran's claim for service connection for allergic rhinitis, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

With regards to the claim for service connection for hypertension, the Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by January and July 2011 letters that also discussed the evidence required for a claim based on secondary service connection.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent March 2012 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  While the Board did not obtain a VA opinion on whether the Veteran's hypertension was etiologically related to service, the duty to assist does not require such assistance whereas here, the only indication of record of the claimed relationship is the Veteran's conclusory generalized statement.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309   (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014). 

Service connection may be presumed for certain chronic diseases, to include hypertension, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2014). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2014).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

The Veteran's service medical records for both periods of service were reviewed.  There is no evidence of complaints of, treatment for, or diagnosis of hypertension in service.  In this regard, a September 1961 physical examination report reflects a blood pressure reading of 106/68, a November 1961 physical examination report notes a reading of 130/84, and the Veteran's October 1967 separation examination shows a reading of 106/64

After a review of the post-service medical evidence, it is clear that the Veteran is currently prescribed medication to treat hypertension.  An April 2010 private treatment note shows the Veteran was provided a prescription for Lisinopril, a medication used to control hypertension.  The earliest indication of hypertension is 2008 based on an October 2010 private treatment note that reflects the Veteran had hypertension and had not been on any medications for two years.  That was more than 40 years following separation from service.  At the September 2014 hearing, the Veteran testified that he was going to submit evidence of when he was diagnosed with hypertension.  The record was held open to allow the Veteran time to submit additional evidence; however no additional evidence has been received.  

The Board finds that the evidence of record does not support a finding of service connection for hypertension.  Initially, the blood pressure readings during service do not demonstrate hypertension as defined by VA regulation.  38 C.F.R. § 4.104 , Diagnostic Code 7101 (2014).  There is no evidence that the Veteran had diastolic blood pressure that was predominantly 90 or greater, or systolic blood pressure that was predominantly 160 or greater with a diastolic blood pressure of less than 90. The Veteran is first shown to be diagnosed with hypertension in 2008, as shown in a private medical record, more than 40 years after discharge from service.  That time period is beyond the presumptive period for establishing service connection for hypertension as a chronic disease.  38 C.F.R. §§ 3.307, 3.309 (2014).  Furthermore, the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Additionally, there is no competent medical evidence or opinion that the Veteran's diagnosed hypertension is related to the Veteran's military service, and neither the Veteran nor his representative has presented, identified, or even alluded to the existence of any such opinion.  In short, there is no competent medical evidence to support the claim for service connection for hypertension.  

In addition, the Board notes that the Veteran has contended on his own behalf that his diagnosed hypertension is related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994). Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 
The Board finds that the question regarding the relationship between the Veteran's hypertension and his service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, as the Veteran has only provided his own statements regarding causation, the Board finds that the Veteran's statements are of little probative value as he is not competent to opine on such a complex medical question.

In summary, the preponderance of the evidence is against a finding that the Veteran's hypertension had onset during service or within one year of separation from service, or continuity of symptomatology, and no competent evidence of record that the Veteran's hypertension is related to his service, or any indication of a connection with service.  

Accordingly, as the preponderance of the evidence is against the claim of entitlement to service connection for hypertension, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Allergic Rhinitis

The Veteran contends that his current allergic rhinitis is related to his military service.  Service treatment records show that in October 1963, the Veteran was diagnosed with allergic rhinitis and that he treated his symptoms with nasal drops.  

At the September 2014 hearing, the Veteran testified that he continued to have symptoms of sneezing, running nose, and watery eyes after service and that those symptoms have persisted since service.  He stated he continues to use nasal drops to control his symptoms.  

VA provided an examination in March 2011, at which time the Veteran reported chronic nasal drainage that has persisted for years.  Symptoms at the time of the examination included excess nasal mucous, itchy nose, watery eyes, and sneezing.  He reported that the symptoms are worse during the summer.  After physical examination, the examiner diagnosed allergic rhinitis.  There was no opinion provided regarding the relationship of the Veteran's allergic rhinitis to service.  

During his March 2011 VA examination and September 2014 Board hearing, the Veteran has competently and credibly reported that his symptoms of allergic rhinitis have persisted since service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  Moreover, the Board considers the statements of the Veteran be credible as they are facially plausible, internally consistent, and consistent with the other evidence of record, to include his service treatment records.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Thus, the Board concludes that the competent lay evidence of record shows credible assertions as to the onset and continued struggle with allergic rhinitis symptoms after service.  Moreover, there is no medical evidence or opinion to the contrary.

As the Veteran was diagnosed with allergic rhinitis during service; he has credibly asserted that he has had ongoing symptoms which he self-treated since service; and he has a current diagnosis of allergic rhinitis, the Board resolves all reasonable doubt in favor of the Veteran and finds that service connection for allergic rhinitis is warranted.  38 C.F.R. §§ 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for allergic rhinitis is granted.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review of the claims for service connection for 
stenosis of the lumbar spine, a bilateral leg disability and a bilateral foot disability.  

Stenosis of the lumbar spine

The Veteran seeks service connection for stenosis of the lumbar spine as due to service, or in the alternative, as secondary to service-connected residuals of spinal meningitis.  

The Veteran's service treatment records show that he sought treatment for back pain on two different occasions in September 1963.  A November 2008 private treatment record notes that lumbar spinal stenosis was discovered on MRI.  It also notes that the Veteran reported he had back pain for many years predominantly manifested with morning stiffness and bilateral leg pain and aching.  At the September 2014 Board hearing, the Veteran testified that he was having back pain in service and has had back pain since service.  Although the evidence shows in-service treatment for back pain and a current diagnosis of stenosis of the lumbar spine, the Veteran has not been afforded a VA examination to assess the etiology of his current back condition.  Therefore, the Board finds that a remand is warranted to afford the Veteran a VA examination to determine the nature and etiology of any diagnosed  back disability.   See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Bilateral leg and feet disabilities

The Veteran contends that he has bilateral leg and bilateral feet disabilities secondary to his service-connected residuals of spinal meningitis.  

In March 2011, the Veteran was afforded a VA spinal cord examination.  During the sensory examination the examiner noted that some affected nerves may represent a large fiber peripheral neuropathy which affected the right and left lower extremities from his feet to his knees.  However, no opinion as to etiology was provided.  Accordingly, as the Veteran has not yet been provided a VA examination that adequately address the issues presented above, to include fully explained rationales, the Board finds that a remand is necessary in order to afford the Veteran adequate examinations.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007)

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran provide sufficient information and authorization, to obtain any additional evidence pertinent to any of the claims remaining on appeal that is not currently of record.  

2.  Schedule the Veteran for a VA spine examination.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner should consider the Veteran's reports of his in-service injuries and subsequent symptoms, to include his bout of spinal meningitis.  The examiner should provide the following information: 

(a) Identify any and all diagnoses involving the back. 

(b) Opine whether it is at least as likely as not (50 percent or greater probability) that any current back disability was incurred in or is related to the Veteran's service.  The examiner must discuss the September 1963 in-service treatment for back pain.  

The examiner must consider the Veteran's statements regarding the incurrence of back symptoms during service, and his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

(c) Opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed back disability is caused or aggravated by the Veteran's service-connected residuals of spinal meningitis.  Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2014).

3.  Schedule the Veteran for a VA examination with an appropriate examiner to assess the nature and etiology of any diagnosed bilateral leg and feet disabilities.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner should provide the following:

(a) Identify any and all diagnoses of the bilateral legs and feet.  

(b) Opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed bilateral leg and/or bilateral feet disabilities were incurred in or are related to the Veteran's service.  The examiner must consider the Veteran's statements regarding the onset and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

(c) Opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed bilateral leg and/or feet disabilities are caused or aggravated by the Veteran's service-connected residuals of spinal meningitis.  Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2014).

4.  Then readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


